MEMORANDUM DECISION
                                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                              Jul 13 2016, 8:24 am

      regarded as precedent or cited before any                              CLERK
                                                                         Indiana Supreme Court
      court except for the purpose of establishing                          Court of Appeals
                                                                              and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Nicole A. Zelin                                          Gregory F. Zoeller
      Pritzke & Davis, LLP                                     Attorney General of Indiana
      Greenfield, Indiana                                      Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Amanda N. Gonzales,                                      July 13, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               30A05-1509-CR-1483
              v.                                               Appeal from the Hancock Superior
                                                               Court
      State of Indiana,                                        The Honorable Terry K. Snow
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               30D01-1407-MR-1274



      Mathias, Judge.


[1]   Following a jury trial, Amanda Gonzales (“Gonzales”) was convicted of

      murder and conspiracy to commit murder and sentenced to an aggregate term



      Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016       Page 1 of 18
      of sixty years. Gonzales appeals and presents five issues, which we consolidate

      and restate as the following four:

              I.       Whether the State presented evidence sufficient to support
                       Gonzales’s convictions;

              II.      Whether Gonzales’s convictions for both murder and conspiracy
                       to commit murder constitute impermissible double jeopardy
                       under the Indiana Constitution;

              III.     Whether the trial court erred by excluding hearsay testimony that
                       implicated another individual; and

              IV.      Whether Gonzales’s aggregate sentence of sixty years is
                       inappropriate.

[2]   We conclude that the State presented evidence sufficient to support Gonzales’s

      conviction for murder, that the trial court did not err in excluding the hearsay

      testimony, and that Gonzales’s sentence is not inappropriate. However, the

      State concedes, and we agree, that Gonzales’s convictions for both murder and

      conspiracy to commit murder constitute impermissible double jeopardy.

      Accordingly, we affirm Gonzales’s conviction and sentence for murder but

      vacate Gonzales’s conviction and sentence for conspiracy to commit murder.


                                     Facts and Procedural History

[3]   At the time relevant to this appeal, Gonzales lived with her boyfriend, Ronnie

      Westbrook (“Westbrook”), at a hotel on the east side of Indianapolis.

      Westbrook rented several rooms in the hotel. The victim in this case, twenty-

      eight-year-old Katrina Miller (“Miller”), stayed in one of the other rooms rented

      by Westbrook. On July 19, 2014, Westbrook spent the night in one of these

      rooms with Miller. The next morning, Westbrook awoke to the sound of
      Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 2 of 18
      someone banging on the door to his room. When he opened the door, he saw

      Gonzales walking across the parking lot to another room occupied by Joe

      Meyers (“Meyers”). Westbrook returned to bed, but approximately fifteen to

      twenty minutes later, Gonzales returned and again began to bang on the door.

      This time, Miller answered the door, and Gonzales entered the room, asking

      Westbrook what he had been doing in the room with Miller. Gonzales believed

      that Westbrook and Miller had been having sex. Gonzales insisted that

      Westbrook return to their room with her and became angry when he said that

      he would not leave with her.


[4]   In the early hours of the next morning, Gonzales, Meyers, Westbrook, and

      Miller all got into Meyers’s SUV. Gonzales placed something in her waistband,

      in the small of her back, before she got in the vehicle. Meyers drove to a

      location on Carroll Road, which runs along the county line between Marion

      and Hancock Counties. A cornfield is on the Hancock County side. There,

      Meyers and Miller exited the vehicle. Westbrook, who was wearing a GPS-

      enabled ankle monitor, drove with Gonzales to the intersection of 42nd Street

      and German Church Road, where Westbrook got out of the vehicle. Gonzales

      then drove back to the cornfield where Meyers and Miller had been let out.

      Gonzales then gave Meyers a .380 caliber Sig Sauer brand semi-automatic

      pistol and told him to shoot Miller. Meyers then shot Miller in the back of the

      head at the base of her skull, execution style. Meyers and Gonzales then left to

      pick up Westbrook and returned to the hotel at approximately 6:30 a.m.




      Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 3 of 18
[5]   Back at the hotel, Gonzales went to the room rented by Isadore Webster

      (“Webster”) and his wife, Michelle Muse (“Muse”). Gonzales asked Muse if

      she had ever seen someone be killed or seen a dead body. Gonzales told Muse

      that she had earlier taken drugs from Westbrook’s room and that Westbrook

      then accused both Gonzales and Miller of taking the drugs and threatened to

      kill them. Gonzales further told Muse that she was afraid when she, Miller,

      Meyers, and Westbrook went to the cornfield but that Meyers assured her that

      he would not harm her and proceeded to kill Miller without aid or assistance

      from Gonzales.


[6]   Four days after Miller’s murder, two Mormon missionaries found Miller’s body

      in the cornfield and telephoned the authorities. Subsequent investigation

      revealed that Miller had been shot in the back of the head, just above her spine,

      with a .380 caliber bullet. The bullet fragments were found in her brain and a

      .380 shell casing was found in the field near her body. In addition to the fatal

      gunshot, Miller also showed signs of having been beaten before being shot: she

      had blunt-force trauma to the right side of her face and some of her teeth had

      been knocked out. She also had a contusion on her thigh.

[7]   When the discovery of Miller’s body was announced on the local news,

      Webster and Muse decided to tell the police about what Gonzales had said the

      day of Miller’s murder. Based on the information gathered from Muse and

      Webster, the police collected security video from the hotel on the morning in

      question. This corroborated Muse’s story, and the police began to look for

      Gonzales, Westbrook, and Meyers.

      Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 4 of 18
[8]    In the meantime, Westbrook cut off his ankle monitor, and he and Gonzales

       fled to a hotel on the west side of Indianapolis. The police eventually located

       and arrested the pair on July 27, 2014. While she was in jail awaiting trial,

       Gonzales spoke to a fellow inmate and told her that the police would never find

       the gun used to kill Miller and that, even if they did, it could not be forensically

       matched to Miller’s death because “they had taken the . . . firing pin and barrel

       apart from the gun,” and hidden it at a storage unit rented by Meyers’s wife. Tr.

       p. 633. This jail inmate informed the police about Gonzales’s statements. When

       the police obtained a warrant and searched the storage unit, they found a

       partially disassembled Sig Saur .380 caliber pistol from which the barrel had

       been removed. Subsequent testing revealed this to be the weapon that had fired

       a shell casing found near Miller’s body.


[9]    On July 30, 2014, the State charged Gonzales with Level 3 felony kidnapping

       and murder. On April 13, 2015, the State added an additional charge of Level 1

       conspiracy to commit murder. That same day, Gonzales pleaded guilty to the

       kidnapping and conspiracy charge in exchange for the State dismissing the

       murder charge. However, Gonzales later successfully petitioned to trial court to

       withdraw her plea of guilty, and the State reinstated the charge of murder.


[10]   A three-day jury trial commenced on August 3, 2015. Among the State’s

       witnesses was Detective Trent Smoll (“Detective Smoll”) of the Hancock

       County Sheriff’s Department. On cross-examination, Gonzales’s trial counsel

       asked Detective Smoll if he had spoken with a man named Josh Brown

       (“Brown”) during his investigation of Miller’s death. Detective Smoll answered

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 5 of 18
       in the affirmative, and Gonzales’s counsel asked if Brown had told him that he

       heard another individual state something. At this point, the State objected on

       hearsay grounds, and the trial court sustained the objection. Gonzales then

       made an offer to prove by stating that Brown told Detective Smoll that he heard

       Miller “was robbing people and that was what got her killed.” Tr. p. 889. At the

       conclusion of the State’s case-in-chief, the trial court granted Gonzales’s motion

       for judgment on the evidence with regard to the charge of kidnapping.


[11]   During Gonzales’s case-in-chief, she called Detective Smoll as a witness and

       asked him if he had spoken with Brown and two other men named Chris Taylor

       (“Taylor”) and Jordan Storch (“Storch”). Gonzales’s counsel attempted to elicit

       from Detective Smoll that Taylor had told him that Storch had told Taylor that

       he had killed someone. Although the State objected again on hearsay grounds,

       the trial court granted defense counsel some leeway and allowed Detective

       Smoll to testify that “Taylor . . . did come to the Sheriff’s Department and he

       did say that he overheard Jordan Storch say that he killed a bitch, or something

       like that, he wasn’t specific. Any of that information was not backed up by any

       evidentiary value[.]” Tr. pp. 942-43. Notably, however, Gonzales did not call

       Brown, Taylor, or Storch as witnesses.


[12]   The jury was instructed regarding accomplice liability and found Gonzales

       guilty of murder and conspiracy to commit murder. A sentencing hearing was

       held on September 2, 2015, at which the court found no mitigating

       circumstances and found as aggravating the following circumstances: the harm

       caused was greater than that necessary to commit the crime; Gonzales had

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 6 of 18
       threatened witnesses while she was in jail; Gonzales was on bond at the time

       the offenses were committed; new charges were filed against Gonzales while

       she was incarcerated, one of which resulted in a conviction for battery on a

       witness against her; charges were pending against Gonzales in another county;

       and the “cold and calculate[ed]” nature of Miller’s murder. Tr. pp. 1066-67.

       The court then imposed a sentence of sixty years on the murder conviction and

       a concurrent thirty-year sentence on the conspiracy conviction. Gonzales now

       appeals.


                                     I. Sufficiency of the Evidence

[13]   Gonzales first argues that the State failed to present sufficient evidence to

       support her conviction for murder. Of course, when reviewing a challenge to

       the sufficiency of evidence to support a conviction, we neither reweigh the

       evidence or judge the credibility of the witnesses. Neukam v. State, 934 N.E.2d
198, 202 (Ind. Ct. App. 2010) (citing McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005)). Instead, we consider only the probative evidence and reasonable

       inferences supporting the verdict, and we will affirm if the probative evidence

       and reasonable inferences drawn from the evidence could have allowed a

       reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.

       Id.


[14]   To convict Gonzales of murder, the State was required to prove that she

       knowingly or intentionally killed Miller. See Ind. Code § 35-42-1-1(1). Here, the

       State argued that Gonzales was guilty as an accomplice and that Meyers shot

       Miller, and the jury was instructed regarding accomplice liability. To convict
       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 7 of 18
       Gonzales as an accomplice, the State was required to prove that she knowingly

       or intentionally aided, induced, or caused Meyers to kill Miller. See Ind. Code §

       35-41-2-4. Our supreme court has explained the law of accomplice liability as

       follows:

               A defendant may be charged as the principal but convicted as an
               accomplice. Generally there is no distinction between the
               criminal liability of an accomplice and a principal, although
               evidence that the defendant participated in every element of the
               underlying offense is not necessary to convict a defendant as an
               accomplice. There is no bright line rule in determining
               accomplice liability; the particular facts and circumstances of
               each case determine whether a person was an accomplice. We
               consider four factors to determine whether a defendant acted as
               an accomplice: (1) presence at the scene of the crime; (2)
               companionship with another at scene of crime; (3) failure to
               oppose commission of crime; and (4) course of conduct before,
               during, and after occurrence of crime. That a defendant was
               present during the commission of a crime and failed to oppose
               the crime is not sufficient to convict her. But, presence at and
               acquiescence to a crime, along with other facts and
               circumstances may be considered.


       Castillo v. State, 974 N.E.2d 458, 466 (Ind. 2012) (citations and internal

       quotations omitted).


[15]   Gonzales admits that evidence shows that she was at the scene of the crime.

       However, Gonzales claims that the jury must have credited Muse and

       Webster’s version of events, i.e., that Westbrook was angry with Gonzales and

       Miller because he thought they had stolen drugs from him and that Meyers shot

       Miller with no assistance from her. However, the jury may choose not only

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 8 of 18
       whom to believe but also what portions of conflicting testimony to believe, and

       is not required to believe any witness’ testimony, even when it is

       uncontradicted. Wood v. State, 999 N.E.2d 1054, 1064 (Ind. Ct. App. 2013).


[16]   More importantly, however, Gonzales’s argument overlooks the testimony of

       Westbrook, who testified that Gonzales gave Meyers a gun and told him to

       shoot Miller. Tr. p. 685. Thus, the evidence indicates that Gonzales was in

       companionship with another at the scene of the crime. Instead of merely failing

       to oppose the crime, she actively encouraged it by telling Meyers to shoot

       Miller and providing him with the gun. Moreover, Gonzales’s course of

       conduct before, during, and after the crime supports a conclusion that she was

       an accomplice. She was angry with Westbrook, and apparently Miller, for

       sleeping together in the same room, actively encouraged Meyers to kill Miller,

       fled to another hotel after the killing, and knew that Meyers had partially

       disassembled and disposed of the gun.


[17]   From this evidence, the jury could readily conclude that Gonzales knowingly

       aided, induced, or caused Meyers to kill Miller. Gonzales’s arguments to the

       contrary are little more than a request that we consider the evidence in her

       favor, reweigh the evidence, and judge the credibility of the witnesses, which

       we may not do on appeal. See Neukam, 934 N.E.2d at 202 (citing McHenry v.

       State, 820 N.E.2d at 126).




       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 9 of 18
                                            II. Double Jeopardy

[18]   Gonzales also claims that her convictions for both murder and conspiracy to

       commit murder constitute impermissible double jeopardy. As we have

       explained previously:


               Under the Richardson actual evidence test, conviction for two
               offenses may constitute double jeopardy if the defendant
               demonstrates a reasonable possibility that the evidentiary facts
               used by the fact-finder to establish the essential elements of one
               offense may also have been used to establish the essential
               elements of the second offense. Lee v. State, 892 N.E.2d 1231,
               1234 (Ind. 2008) (citing Richardson v. State, 717 N.E.2d 32, 53
               (Ind. 1999)). Our supreme court has explained that the actual
               evidence test is not simply whether the evidentiary facts used to
               establish one of the essential elements of the first offense may also
               have been used to establish one of the essential elements of the
               second offense. Id. (citing Spivey v. State, 761 N.E.2d 831, 833
               (Ind. 2002)). Under the actual evidence test, if the evidentiary
               facts establishing any one or more elements of one of the
               challenged offenses establishes the all essential elements of the
               second challenged offense, double jeopardy considerations
               prohibit multiple convictions. Alexander v. State, 768 N.E.2d 971,
               973 (Ind. Ct. App. 2002), aff’d on reh’g, 772 N.E.2d 476, trans.
               denied. It is not required that the evidentiary facts establishing all
               of the elements of the one challenged offense also establish all of
               the essential elements of a second challenged offense, and both of
               the offenses being analyzed for double jeopardy purposes must be
               viewed in the context of the other offense. Id.




       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 10 of 18
       Chappell v. State, 966 N.E.2d 124, 131-32 (Ind. Ct. App. 2012) (footnote

       omitted).1

[19]   Here, in the information charging Gonzales with conspiracy, the State alleged

       that she agreed with Meyers to kill Miller and that the overt act in furtherance

       of the conspiracy was that Meyers “forced Katrina Miller at gun point to enter a

       corn field and then shot Katrina Miller in the head.” Appellant’s App. p. 73.

       Thus, one of the overt acts alleged was the actual murder itself.


[20]   Under these facts and circumstances, we agree with Gonzales and the State that

       Gonzales’s convictions for both murder and conspiracy to commit murder

       constitute impermissible double jeopardy. That is, it is a reasonable possibility

       that the jury relied upon the same evidentiary facts — the murder of Miller —

       to establish all of the elements of murder and one of the elements of conspiracy

       to commit murder. This is improper. See Grinstead v. State, 845 N.E.2d 1027,

       1037-38 (Ind. 2006) (concluding that convictions for both robbery and

       conspiracy to commit robbery constituted double jeopardy where the overt act

       alleged was the act of robbing the victim, but that convictions for murder and

       conspiracy to commit murder did not constitute double jeopardy where overt




       1
         In addition to the Richardson actual evidence test, our courts have long adhered to a series of rules of
       statutory construction and common law that were often described as double jeopardy, but were not governed
       by the constitutional test set forth in Richardson. Grinstead v. State, 845 N.E.2d 1027, 1037 (Ind. 2006) (citing
       Pierce v. State, 761 N.E.2d 826, 830 (Ind. 2002)). Among those sorts of claims that are considered to constitute
       “double jeopardy” are a claim based on “[c]onviction and punishment for the crime of conspiracy where the
       overt act that constitutes an element of the conspiracy charge is the very same act as another crime for which
       the defendant has been convicted and punished.” Id. (citing Richardson, 717 N.E.2d at 56-57 (Sullivan, J.,
       concurring); Guyton v. State, 771 N.E.2d 1141, 1143 (Ind. 2002)).

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016               Page 11 of 18
       acts alleged did not include the act of killing the victim); Fosha v. State, 747
N.E.2d 549, 553 (Ind. 2001) (concluding that convictions for both murder and

       conspiracy to commit murder constituted double jeopardy where the

       evidentiary facts used by the jury to establish the essential elements of the

       conspiracy charge were also used to prove the essential elements of murder),

       overruled in part on other grounds by Gutermuth v. State, 868 N.E.2d 427 (Ind.

       2007).


[21]   Gonzales argues that we should vacate her conviction for murder to cure this

       double jeopardy violation, repeating her contention that the evidence was

       insufficient to support her conviction for murder. However, we have already

       concluded that the evidence was sufficient to support Gonzales’s murder

       conviction. It has long been held that the proper remedy for a double jeopardy

       violation is to vacate the lesser of the two convictions. See Clark v. State, 752
N.E.2d 209, 210 (Ind. Ct. App. 2001) (citing Richardson, 717 N.E.2d at 54). We

       therefore reverse Gonzales’s conviction for conspiracy to commit murder and

       vacate her conviction and sentence entered thereon.2

                     III. Exclusion of Evidence Regarding Other Suspect

[22]   Gonzales next contends that the trial court erred in limiting her cross-

       examination of Detective Smoll regarding the fact that Josh Brown had told the




       2
         Because we reverse Gonzales’s conviction for conspiracy to commit murder, we need not address her claim
       that the evidence was insufficient to support her conspiracy conviction.

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016        Page 12 of 18
       detective that he had heard that Miller was killed because she had “robbed”

       someone and that Chris Taylor had told the detective that Jordan Storch had

       admitted to killing “a bitch.” Tr. pp. 942-43.


[23]   Questions regarding the admission of evidence are within the sound discretion

       of the trial court, and we review the court’s decision only for an abuse of that

       discretion. Wells v. State, 904 N.E.2d 265, 269 (Ind. Ct. App. 2009), trans. denied.

       A trial court abuses its discretion only if its decision is clearly against the logic

       and effect of the facts and circumstances before it, or if the court has

       misinterpreted the law. Id.


[24]   Gonzales claims that the trial court improperly prevented her from presenting

       evidence implicating another suspect in the murder of Miller. The State

       responds that the trial court simply exercised its discretion in excluding hearsay

       testimony. Hearsay is defined by rule as a statement that is not made while the

       declarant is testifying at trial that is offered into evidence to prove the truth of

       the matter asserted. Ind. Evidence Rule 801(c). Hearsay evidence is generally

       inadmissible. Ind. Evidence Rule 802.


[25]   Here, the statements Gonzales wished to elicit through Detective Smoll were

       unquestionably hearsay: they were statements made by Brown and Taylor that

       were not made while they were testifying and that were proffered to prove the

       truth of the matter asserted in the statements, i.e. that Miller was killed for

       stealing drugs and Storch admitted to killing “a bitch.” In fact, the statement




       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 13 of 18
       made by Storch was hearsay within hearsay: it was what Detective Smoll said

       Taylor said that Storch said.

[26]   Gonzales makes no claim that these statements were subject to any of the well-

       defined exceptions to the hearsay rule. Accordingly, we cannot say that the trial

       court abused its discretion in excluding these hearsay statements. Gonzales

       does cite to Joyner v. State, 678 N.E.2d 386, 390 (Ind. 1997) for the proposition

       that it is error to “categorically exclude the defendant’s evidence supporting [a]

       defense that the murder was committed by another person.” However, at issue

       in Joyner was the relevance of the evidence supporting the defense that the crime

       was committed by another person. See id. at 390.3 The Joyner court did not

       address the admissibility of hearsay evidence at all, as the evidence implicating

       another individual in that case was not hearsay.


[27]   Instead, we agree with the State that this case is more akin to Lashbrook v. State,

       762 N.E.2d 756 (Ind. 2002). In that case, the trial court had excluded, under the

       hearsay rule, evidence that “one Nicholas Perez had said that the victim,

       Duane Morton, was going to die or that something adverse was going to




       3
           The excluded evidence in Joyner included:

                  Oral Bowens, a married man, was having an affair with the victim, Hernandez; Bowens
                  worked at the same place as Hernandez and the defendant; Bowens had sexual relations with
                  Hernandez the night of March 1; he had lied to his wife about where he was that evening
                  and later told his wife that he had had an argument with Hernandez on March 2, the last day
                  Hernandez was seen alive; and Bowens came in late to work the morning of March 3 and
                  lied about his tardiness on his time card, which showed that he had come in on time.
       Id. at 389.

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016            Page 14 of 18
       happen to him.” Id. at 758. On appeal, the defendant cited Joyner in support of

       his argument that the trial court’s exclusion of Perez’s statements was reversible

       error. Our supreme court disagreed, first noting that Lashbrook had presented

       “no material evidence that Perez was connected to the crime.” Id. The court

       further noted that other witnesses had testified regarding the fact that Perez had

       stated that the victim was going to die, and the defendant used this evidence in

       his closing statement to argue to the jury that there was reasonable doubt

       regarding Lashbrook’s guilt. Id. Accordingly, the court held that “the admission

       of further testimony establishing the Perez utterance would have been

       cumulative, and its exclusion did not prevent the defendant from making the

       same argument to the jury.” Id. at 758-59.


[28]   The present case is substantially similar to Lashbrook. Other than the hearsay

       statement, Gonzales presented no material evidence that Storch was involved in

       Miller’s death. More importantly, Gonzales called Detective Smoll as a witness

       and elicited from him testimony that Taylor told him that Storch claimed to

       have killed “a bitch.” Smoll then explained that Taylor’s information was not

       backed up by any other evidence. Brown’s statement that he heard that Miller

       was killed for stealing drugs was substantially the same as Webster and Muse’s

       testimony regarding Gonzales’s story that Miller was killed because Westbrook

       thought she had stolen drugs.

[29]   Thus, just as in Lashbrook, the jury heard evidence that another person may

       have killed Miller. Gonzales used this evidence to question the thoroughness of

       Detective Smoll’s investigation. See Tr. pp. 944-46. Gonzales also referenced

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 15 of 18
       this evidence in her closing statement to the jury to argue that there was

       reasonable doubt regarding her guilt. See Tr. p. 1002. We therefore are unable

       to conclude that the exclusion of Taylor and Brown’s statements constituted

       reversible error.

                                   IV. Appropriateness of Sentence

[30]   Lastly, Gonzales claims that her sixty-year sentence is inappropriate. As we

       recently explained in Rose v. State:


               Even if a trial court acted within its statutory discretion in
               imposing a sentence, Article 7, Sections 4 and 6 of the Indiana
               Constitution authorize independent appellate review and revision
               of a sentence imposed by the trial court. This authority is
               implemented through Indiana Appellate Rule 7(B), which
               provides that the court on appeal “may revise a sentence
               authorized by statute if, after due consideration of the trial court’s
               decision, the Court finds that the sentence is inappropriate in
               light of the nature of the offense and the character of the
               offender.”
               Still, we must and should exercise deference to a trial court’s
               sentencing decision, because Rule 7(B) requires us to give “due
               consideration” to that decision and because we understand and
               recognize the unique perspective a trial court brings to its
               sentencing decisions. Although we have the power to review and
               revise sentences, the principal role of appellate review should be
               to attempt to level the outliers, and identify some guiding
               principles for trial courts and those charged with improvement of
               the sentencing statutes, but not to achieve what we perceive to be
               a “correct” result in each case.
               Our review under Appellate Rule 7(B) should focus on the
               forest—the aggregate sentence—rather than the trees—
               consecutive or concurrent, number of counts, or length of the

       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 16 of 18
               sentence on any individual count. The appropriate question is
               not whether another sentence is more appropriate; rather, the
               question is whether the sentence imposed is inappropriate. It is
               the defendant’s burden on appeal to persuade us that the sentence
               imposed by the trial court is inappropriate.

       36 N.E.3d 1055, 1063 (Ind. Ct. App. 2015) (footnote omitted) (some citations

       and internal quotations omitted).


[31]   The sentencing range for a murder conviction is forty-five to sixty-five years,

       with fifty-five years being the advisory sentence. Gonzales was sentenced to a

       term of sixty years, above the advisory, but below the maximum sentence. With

       this in mind, we turn to the nature of the offense and the character of the

       offender.


[32]   The nature of the Miller’s death was cold and brutal. Because Gonzales was

       jealous of Miller and the attention that Westbrook had shown her, Gonzales

       gave Meyers a handgun and told him to kill Miller, the mother of a young

       child. The evidence indicates that Miller was brutally beaten before being shot,

       execution style, in the back of the head. She was then left unceremoniously to

       lie in a cornfield until innocent passers-by noticed her body. Although all

       murders are horrible, the manner of Miller’s murder was particularly callous.

       This alone would justify the imposition of a sentence above the advisory.

       However, Gonzales’s character provides further support for the trial court’s

       sentence.




       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 17 of 18
[33]   When Gonzales committed the instant crime, she was out on bond on pending

       charges of possession of cocaine, driving while intoxicated, and driving while

       suspended. Moreover, new charges were filed against Gonzales while she was

       incarcerated, one of which resulted in a conviction for battery on a witness

       against her, and other charges were pending against her in another county.

       Also, nothing in the record indicates that Gonzales ever demonstrated any

       remorse for her actions. None of this speaks well for her character. In short,

       Gonzales’s sixty-year sentence is not inappropriate.


                                                  Conclusion

[34]   The State presented evidence sufficient to support Gonzales’s conviction for

       murder. Ample evidence supports a conclusion that Gonzales aided, induced,

       or caused Meyers to kill Miller. However, we agree with Gonzales and the

       State that Gonzales’s convictions for both murder and conspiracy to commit

       murder constitute impermissible double jeopardy. We therefore vacate her

       conviction for conspiracy and the sentence imposed thereon. The trial court did

       not err in excluding evidence that the investigating detective heard evidence

       that another individual may have committed the murder. Lastly, Gonzales’s

       sixty-year sentence is not inappropriate in light of the nature of the offense and

       Gonzales’s character.


[35]   Affirmed in part, reversed in part.


       Vaidik, C.J., and Barnes, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 30A05-1509-CR-1483 | July 13, 2016   Page 18 of 18